The appellant filed a complaint alleging that he was the owner of a stallion, then in the possession of the respondents, which they had wrongfully obtained, and demanded that possession be delivered to him, the fourth paragraph of the complaint being as follows:
"That the value of said personal property is the sum of Five Hundred ($500.) Dollars, which sum the plaintiff demanded of the defendants."
An affidavit for a writ of replevin was made and bond furnished, and the respondents thereupon moved for an order quashing the writ, it being their contention that the action was not one in replevin, but one for conversion. At the time that the motion came on for hearing, the appellant moved for leave to amend the complaint by striking from paragraph IV the words, "which sum the plaintiff demanded of the defendants." *Page 533 
This motion was denied, the court making this order:
"It is hereby ordered that the plaintiff's motion to amend the complaint by erasing or striking from the said complaint, in paragraph IV thereof, the words `which sum plaintiff demanded of the defendants' be and is hereby denied.
"2. That the motion of the defendant H.L. Jennings to quash the writ of replevin is hereby granted and the writ be quashed."
Thereupon the appellant gave notice of appeal and filed his bond.
We are met at once with the respondents' motion to dismiss the appeal for the reason that the order appealed from is not an appealable one.
Section 1716, Rem. Comp. Stat., subd. 6, provides that an appeal may be had from an order which in effect determines the action or discontinues it. The order appealed from here does neither of these things, and is therefore not an appealable order, and the respondents' motion must be and is granted. Subsequent to the entry of the order, the appellant could have brought the action to trial in the superior court and was not prevented therefrom by the order which was entered. See Oliverv. Polson, 105 Wash. 164, 177 P. 678.
Appeal dismissed.
TOLMAN, C.J., PARKER, MITCHELL, and MAIN, JJ., concur. *Page 534